COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                              NO. 02-14-00053-CV


IN RE JOHN AUSTIN BASHAM, DARLIA                                        RELATORS
LEE HOBBS, AND TEXANS FOR
GOVERNMENT TRANSPARENCY


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                 CORRECTED MEMORANDUM OPINION1

                                    ------------

      The court has considered relators’ petition for writ of injunction and motion

for emergency relief and is of the opinion that relief should be denied.2

Accordingly, relators’ petition for writ of injunction and motion for emergency

relief are denied.




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       We cannot take affirmative acts beyond that necessary for enforcement of
this court’s jurisdiction. See In re Williams, No. 02-13-00087-CV, 2013 WL
1437253, at *2–3 (Tex. App.–Fort Worth Apr. 8, 2013, orig. proceeding) (mem.
op.).
                                           PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: February 27, 2014




                               2